Having participated in the preparation of the court's opinion, I agree with what is said in it. But in my opinion, determination of this case does not require the drawing of distinctions between debts and liabilities. Chapter 1 clearly attempts to authorize the creation of a debt in excess of $100,000, within the meaning of section 2, Article XIII, of our Constitution, and to be effective, must have the approval of the electors. The word "debt" has no strange and peculiar meaning in section 2. Like any other word in the Constitution it must be given its usual and ordinary meaning, and in construing the Constitution the courts should ascertain and give effect to the intention and purpose, not only of its framers, but of the people who adopted it. (Cooley's Constitutional Limitations, 8th ed., p. 124; Amos v.Matthews, 99 Fla. 1, 65, 115, 126 So. 308.) The policy of this court in the interpretation of constitutional limitations on the debt contracting power was well stated by Mr. Justice Pigott, speaking for the court in Jordan v. Andrus, 27 Mont. 22,69 P. 118, 119, as follows: "Similar salutary provisions of organic law have often been frittered away, disregarded or perverted by means of strained and unnatural interpretations. We refuse to follow them."
The reasons stated in the court's opinion supporting the conclusion that the creation of the special fund for the payment of the debentures does not prevent the Act from creating a liability are my reasons why the provision for a special fund does not save the Act from creating a debt. The scheme provided by Chapter 1 diverts public revenues to the payment of a loan by the state as effectually as if the full faith and credit of the state were actually pledged in payment of the debentures. *Page 217 
The fact that it creates a debt within the purview of section 2, Article XIII, is the justification for attempting to make the law imposing the excise tax irrepealable. Much was said by learned counsel for respondents in the brief and oral arguments to the effect that section 2, Article XIII, in the use of the words "levy a tax" means only an ad valorem tax. If this were so, then this Act is in conflict with section 2 and a vote of the people would be useless. If that is the correct interpretation to be placed upon section 2, then that section, by construction, would contain this command to the legislature: "You shall not create a debt in any manner unless you provide for the levy of anad valorem tax sufficient to pay the principal and interest within the time provided." Confessedly no ad valorem tax has been levied. That construction of section 2 would make it read substantially as the Iowa Constitution which requires "the collection of a direct annual tax." Under such a provision the Iowa supreme court has held that the legislature was without authority to exercise a mortgaging power over future gasoline and motor vehicle license taxes. (State ex rel. Fletcher v.Executive Council, 207 Iowa, 923, 223 N.W. 737.)
In my opinion, however, the words "levy of a tax" as used in section 2 contemplate only that the legislature when creating a debt shall provide for raising sufficient revenues to pay the principal and interest by either of the constitutional methods of raising revenues for public purposes and that it includes the levy or imposition of a license or excise tax, as here.
This was the construction placed upon similar language appearing in section 12, Article XII, of our state Constitution, in State ex rel. Toomey v. Board of Examiners, 74 Mont. 1,238 P. 316, and is the construction that has been placed upon section 12 by the legislative and executive departments of the state government throughout the state's history.